320 F.2d 916
PAN AMERICAN PETROLEUM CORPORATIONv.FEDERAL POWER COMMISSION.
No. 7300.
United States Court of Appeals Tenth Circuit.
March 25, 1963.

J. P. Hammond and William H. Emerson, Tulsa, Okl., and Carroll L. Gilliam, Washington, D.C., for petitioner.
Howard E. Wahrebrock, Solicitor, Federal Power Commission, Washington, D.C., for respondent.
Before MURRAH, Chief Judge, and BREITENSTEIN and HILL, Circuit Judges.
PER CURIAM.


1
Petition for review withdrawn March 25, 1963, on motion of petitioner.